Title: To Benjamin Franklin from James Parker, 29 April 1767
From: Parker, James
To: Franklin, Benjamin


Honoured Sir
Newyork, April 29. 1767
This incloses the first of a Bill for £300 Sterl. I got this Day of Mr. Colden, at the Request of Mr. Foxcroft.
It also incloses a Copy of a Letter I received from Mr. Ingersoll from New-Haven, and a Copy of an Account Mr. Holt last Week exhibited to the Auditors there, where he went in order to finish that Affair: but at Mr. Ingersols Request it was put off, till your Side is heard: I have sent a Copy also of this same to Mr. Foxcroft who is now in Virginia, but expected up in May: From the Appearance of this Account, so visibly to me, against Truth, (altho’ I should myself be a Gainer if the Court affirmed such an Account) I am led to reflect what I may expect in his Charge against me; for I cannot get him to any Settlement, I have had Writs constantly out, but he is not taken: Indeed I sent Word to Mr. Ingersol to arrest him there, but he delay’d it too long, or else Holt got Scent of it, and made home again: He hopes my Death, and then he may trump up what Account he pleases: ’for he that would swear to this, would swear to any Thing: But you will judge of yourself.
The Stationary per Capt. Lawrence I received—all pretty good: for which I shall be your Debtor. I shall hope for some new Letter as I wrote for before: Capt. Lawrence sails in a few Days, and as I shall be one Year in this Office, on Saturday next, if I can get a Certificate of it, I will send it to you, by Capt. Lawrence, but if not by the next: I had not a Line from you this Packet—nor any News-papers from any one: I still continue as you see by the Papers, but gain very slowly: I now print 14 Quire only; but it does not shake my Resolution. Would My Son but refrain from his Folly, and act as he ought: I have sometimes hopes he will see his erroneous Ways, and sometimes I have no Hopes of him: tho’ he can work well enough himself: and I find myself too infirm to ruff it through.
I shall hope to hear from you, before you leave England: and as I hope this will reach you Time enough, I shall continue to write till I hear further. By last Packet I wrote a Short Answer to your Queries which you sent to Mr. Foxcroft: which I hope will be satisfactory: We are all much as usual; only hard, very hard Times in this Place. With all our Respectful Complements, remain Your most obliged Servant
James Parker
